Citation Nr: 0618542	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-40 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain.

2.  Entitlement to an initial compensable rating for hearing 
loss in the left ear.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 until January 
1970 and again from March 1971 until September 1988.  The 
Board also notes that the veteran had 3 months and 28 days of 
other service per his DD form 214.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Baltimore, Maryland.

The Board notes that the veteran did not submit a substantive 
appeal following the August 2003 Statement of the Case 
regarding his claims of entitlement to service connection for 
a right ear hearing loss disability and for a right leg 
condition.  Therefore, no appeal regarding either issue has 
been perfected, and they are not before the Board.

Further, in his November 2004 substantive appeal, the veteran 
appears to be making a claim to re-open his claim of 
entitlement to service connection for a right ear hearing 
loss disability.  The Board refers this issue back to the RO 
for appropriate consideration.  

Additionally, within 90 days after certification to the 
Board, the veteran submitted new evidence.  A written 
statement waiving of initial AOJ consideration of the new 
evidence was not submitted.  However, upon reviewing the 
newly submitted evidence, the Board finds that it is 
duplicative of evidence that was in the record for RO 
consideration prior to the issuance of the October 2004 
Statement of the Case.  Therefore, a waiver of initial AOJ 
consideration of the new evidence does not need to be 
obtained from the veteran and the Board can proceed to 
adjudicate this appeal. 

The issue of initial evaluation for chronic lumbar strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The appellant's left ear hearing loss disability has been 
clinically shown to be manifested by no worse than Level I 
hearing in the left ear.




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.159, 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here the veteran is appealing the initial rating assignment 
as to his left ear hearing loss disability.  In this regard, 
because the August 2003 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the August 2003 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for rating hearing loss 
disabilities (38 C.F.R. § 4.85, DC 6100), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the evaluations that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed the veteran's statements and medical records and 
concludes that he has not identified further evidence not 
already of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed with 
regard to the veteran's hearing loss appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Preliminary considerations- review of record

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.


Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

In 1997, VA General Counsel held in a precedent opinion that 
when service connection is in effect for hearing loss in only 
one ear, and total deafness is not present in both ears, the 
non-service-connected ear is considered to exhibit normal 
hearing for rating purposes.  VAOPGCPREC 32-97.  Precedential 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  See Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) (holding that the provisions of 38 
U.S.C. § 1160(a)(3) preclude any consideration of hearing 
loss that is less than total deafness in the non-service-
connected ear when evaluating hearing loss in the service-
connected ear).  The amendment to the rating schedule that 
became effective on June 10, 1999, adopted the interpretation 
of the law expressed by the General Counsel in 1997 and by 
the Boyer court in 2000.  See 38 C.F.R. § 4.85(f) (effective 
June 10, 1999).

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The pertinent medical evidence of record consists of a VA 
audiological examination conducted in August 2003.  This 
examination revealed the relevant pure tone thresholds, in 
decibels, as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
10
15
15
35
LEFT
5
15
30
55

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
19 decibels.  His puretone threshold average for the left ear 
was recorded as 26 decibels.  His speech recognition ability 
was 98 percent in both the right and left ears using the 
Maryland CNC speech recognition test.  

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
currently assigned noncompensable evaluation at this time.  
Considering that the veteran's service-connected left ear 
hearing manifests an average puretone threshold of 26 
decibels and a 98 percent speech discrimination ability, 
reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
left ear hearing loss to be Level I impairment.  

Since the veteran is service connected only for his left ear, 
the Board has assigned his non-service connected right ear a 
Roman Numeral designation of I based on the provisions of 
38 C.F.R. § 4.85(f).  Applying the foregoing results to Table 
VII, the veteran's disability evaluation is shown to be 
noncompensable.  

The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86, but these provisions do not apply to this 
claim.  

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's hearing loss in the left ear 
accurately reflects his disability picture and a higher 
rating is not appropriate for any part of the rating period 
on appeal.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
hearing loss in the left ear has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, the assignment of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

An initial compensable evaluation for hearing loss in the 
left ear is denied.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist as set forth under the VCAA.  Specifically, the 
veteran has submitted two pieces of clinical evidence from a 
private radiology group.  In the March 2004 examination 
report, R.L., M.D., found that the veteran has multilevel 
moderately advanced degenerative disc disease with 
spondylosis most prominent at the L3-L4 and L4-L5 levels.  
The May 2004 radiological report showed multilevel 
spondylotic changes present from L1-2 to L5-S1 with posterior 
osteophytes and bulging annulus and also associated articular 
facet hypertrophy and degeneration.  It does not appear that 
the RO has formally adjudicated service connection for 
degenerative disc disease of the lumbosacral spine.

The issue of service connection for degenerative disc disease 
of the lumbosacral spine appears "inextricably intertwined" 
with the issue of entitlement to an initial evaluation in 
excess of 10 percent for service-connected chronic lumbar 
strain, since the applicable rating criteria may differ if 
service connection is deemed warranted by the RO for such 
lumbar spinal pathology, and thus, could potentially affect 
the outcome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Additionally, the veteran requested to be re-examined in his 
July 2004 notice of disagreement, in essence, stating that 
his condition had worsened.  The most recent VA examination 
of the spine was conducted in August 2003.  There is no 
indication from a review of the evidence that a subsequent 
request for medical evidence was made by the RO.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his chronic lumbar 
strain disability.  The examiner should 
specifically indicate the ranges of back 
motion, including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.

The orthopedic examiner should comment on 
any additional functional impairment due 
to pain, and the pathology associated 
with pain should be described.  With 
respect to the subjective complaints of 
pain, the examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

The examiner should also opine whether is 
it least likely as not that the 
degenerative disc disease diagnosed by  
private physicians in March 2004 and in 
May 2004 by x-rays and magnetic resonance 
imaging, as discussed above, are 
etiologically related to the veteran's 
active service or service-connected 
lumbar strain.

Additionally, the examiner should be 
asked to opine whether or not the 
degenerative disc disease has any 
symptoms that are distinct and separate 
from the chronic lumbar strain.  
Manifestations of the degenerative disc 
disease should be distinguished from the 
service-connected chronic lumbar strain, 
to the extent reasonably feasible.  If 
there is no relationship between any 
degenerative disc disease and the 
service-connected chronic lumbar strain 
disability, that should also be 
specifically stated in the report.

The claims folder should be made 
available to the examiner.  The rationale 
for all opinions expressed should be set 
forth in detail.  

2.  Thereafter, adjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the lumbar 
spine, to include as secondary to 
service-connected chronic lumbar strain.  
Notice of the determination and his 
appellate rights should be provided to 
the veteran.  Also, readjudicate the 
issue on appeal of entitlement to an 
initial rating in excess of 10 percent 
for chronic lumbar strain, and consider 
all evidence received since issuance of 
the most recent Statement of the Case.  
If the benefit sought is not granted, the 
veteran should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


